Jones, J.
The appellants were indicted, tried, convicted of burglary, and sentenced to seven years each in the State penitentiary in and by the Circuit Court of Jasper County, Mississippi. On appeal they alleged that the evidence was insufficient, particularly in view of the fact that the chief witness for the State was an accomplice.
 It is true that the main prosecuting witness was an accomplice, but his evidence was not unreasonable, improbable, unbelievable, or self-contradictory,  and under our decisions it was sufficient alone to sustain the conviction. However, there were certain facts introduced and proven which tended to corroborate his testimony.
*197The appellants also assign as error the overruling of their objection to a statement by the State’s witness that he had confessed to his part in the crime. This certainly could not be error because while the witness was on the stand he was then confessing his part in it.
Later on, it was sought to prove that he in his confession made out of court and not in the presence of appellants involved them in the crime. Objection to this evidence was sustained; what the witness had said was excluded, and the court instructed the jury to disregard same.
 Objection is also made to some of the statements made by the court. These statements were in explanation of the court’s ruling and were not an abuse of his discretion, and not sufficient to cause a reversal.
Affirmed.
Lee, P.J., and Arrington, McElroy and Rodgers, JJ., concur.